MEMORANDUM **
This is an appeal from the district court’s judgment in favor of appellee following a bench trial.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellants have not established that further argument is warranted on the issue of whether the district court’s findings of fact were clearly erroneous. See SEC v. Rubera, 350 F.3d 1084, 1093-94 (9th Cir.2003) (observing that a district court’s findings of fact will be upheld as long as “the district court’s view of the evidence is plausible”).
Accordingly, appellee’s unopposed motion for summary affirmance is granted, and we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.